Citation Nr: 1615706	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, coronary artery disease (CAD), and posttraumatic stress disorder (PTSD), or as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, CAD, and PTSD, or as due to herbicide exposure.

3.  Entitlement to a rating in excess of 60 percent for service-connected CAD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2011 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for CAD, rated 30 percent, effective August 28, 2009.  In January 2014, the Agency of Original Jurisdiction (AOJ) granted a 60 percent rating for CAD, effective August 28, 2009.  

In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Board acknowledges that additional evidence has been received since the November 2013 supplemental SOC (SSOC) readjudicating his hypertension claim and the March 2014 SOC adjudicating his increased rating claim; however, the Veteran waived his procedural right to have such evidence considered by the AOJ in the first instance during the October 2015 hearing.  

The Board acknowledges that the appeals seeking a higher rating for CAD and a TDIU rating were not timely perfected after a March 2014 statement of the case (SOC) was issued.  However, in August 2015 correspondence, the AOJ advised the Veteran that TDIU related to coronary artery disease was on appeal.  Accordingly, the Board assuming jurisdiction of those appeals during the October 2015 hearing.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that VA waived any objections it might had had to the timeliness of filing when treating a matter as if it were timely filed).  Subsequently, a February 2016 rating decision granted a TDIU rating.  Since the Veteran has not disagreed with the effective date assigned for TDIU, the issue pertaining to TDIU is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of 'downstream' elements such as the disability rating or effective date assigned).

Regarding the claim to reopen, the Agency of Original Jurisdiction (AOJ) has reopened the Veteran's claim seeking service connection for hypertension.  Notwithstanding such action, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, CAD, and PTSD or as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2007 rating decision denied the Veteran service connection for hypertension because there was no evidence of complaints, treatment, or diagnoses related to high blood pressure in service, or relating his current hypertension to his service-connected diabetes mellitus.

2.  Evidence received since the May 2007 decision includes evidence not of record at that time that suggests the Veteran's current hypertension may also be related directly to herbicide exposure or to his service-connected PTSD; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  At no point during the period on appeal is the Veteran's CAD shown to be productive of chronic congestive heart failure; a workload of 3 metabolic equivalents (METs) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, CAD, and PTSD and as due to herbicide exposure, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  A rating in excess of 60 percent is not warranted for service-connected CAD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code (Code) 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision reopens the claim seeking service connection for hypertension and remands the downstream service connection claim for further development, the Board finds that a discussion of the VCAA's impact is not needed; any notice or duty to assist error is harmless as to those matters.

With respect to the remaining claims on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in September 2009, February 2011, and September 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  The notice also explained the meaning of "new and material evidence" and the basis for the prior final denial of service connection for hypertension.  Furthermore, as the appeal seeking a higher rating for CAD is from the initial rating assigned with the grant of service connection, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  During the October 2015 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issue on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not identified any pertinent records that remain outstanding.  VA examinations have been conducted in conjunction with these matters in April 2007, December 2012, April 2013, May 2014, September 2014, September 2015, and January 2016.  Together, the reports of these examinations describe the Veteran's CAD in adequate detail to allow for application of the relevant rating criteria and provide sufficient discussion of the functional impact of the Veteran's service-connected disabilities to support decisions on the merits in the instant appeal.  In so finding, the Board recognizes that the most recent January 2016 VA cardiological examiner did not conduct a review of the Veteran's record in conjunction with the examination, but does not find such fact disqualifying if the findings therein because the relevant analysis concerns the current severity of the Veteran's CAD rather than the medical history (which is more probative of its etiology) and nothing otherwise suggests that the examiner's current findings are inadequate (i.e., they do not appear grossly disproportionate with other medical evidence in the record when considering the general state or progression of the Veteran's CAD).  Notably, the Veteran has not alleged that his CAD has become worse since the most recent January 2016 VA examination.  Accordingly, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Claim to Reopen (Hypertension)

An unappealed May 2007 rating decision denied the Veteran service connection for hypertension because there was no evidence of complaints, treatment, or diagnoses related to high blood pressure in service, or relating his current hypertension to his service-connected diabetes mellitus.  The Veteran was notified of that decision and his appellate rights, and did not initiate a timely appeal or submit new and material evidence in the subsequent year with respect to the hypertension claim.  During this time, additional evidence was developed and an appeal was initiated relevant to a PTSD claim only.  Therefore, that decision became final as to the hypertension claim based on the evidence then of record.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Here, in order to reopen the previously denied claim of service connection for hypertension, new evidence received since the May 2007 denial must relate to either showing an event or injury in service to which his current hypertension could be related, or suggest that his current hypertension is otherwise related to a service-connected disability.

Evidence in the record at the time of the May 2007 rating decision included STRs (which were silent for any complaints, treatment, or diagnoses related to hypertension or high blood pressure), VA treatment records (noting diagnoses of hypertension), and an April 2007 VA examination report (diagnosing hypertension but finding it was not related to his diabetes mellitus).  

Evidence received since the May 2007 decision includes updated VA  treatment records (confirming hypertension), new lay statements from the Veteran (alleging a new secondary theory of entitlement based on service-connected PTSD and a direct relationship to herbicide exposure during service), and medical literature (which espouses a possible relationship between cases of hypertension and PTSD).  See October 2015 submissions by the Veteran.  Further, the Executive Summary from the Institute of Medicine (IOM) titled Veterans And Agent Orange: Update 2006, released in July 2007, indicated that hypertension has a limited or suggestive association with the herbicide Agent Orange, constitute new and material evidence in this matter.  As such medical evidence was not previously in the record and is not cumulative or redundant of evidence previously in the record, it is undoubtedly new.  Furthermore, the Board finds that it directly relates to the previously unestablished elements (i.e., an event or injury in service and a relationship to a service-connected disability).  In light of the above, and especially considering the low threshold for reopening endorsed in Shade, the Board finds the evidence also raises a reasonable possibility of substantiating the underlying claim of service connection.  Accordingly, new and material evidence has been received, and the claim of service connection for hypertension may be reopened. 

Increased Rating for CAD

The Veteran seeks an initial rating in excess of 60 percent for CAD.  

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's CAD is rated under Code 7005.  See 38 C.F.R. § 4.104.  The only rating higher than 60 percent under that code is the maximum 100 percent rating, a which is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

January 2006 VA records show the Veteran denied shortness of breath or chest pain, though four days prior he had pain in the chest wall on the both sides.  A chest computed tomography (CT) scan was performed to rule out a pulmonary embolism; there was no evidence of such embolism, but there was prominence of the left pulmonary arteries that were nonspecific, but felt to possibly be related to pulmonary arterial hypertension.  The following month, he again complained of chest pain, which the provider felt was likely not cardiac in nature, as his history was inconsistent with such etiology.  Rather, his pain was deemed more suspicious for gastroesophageal reflux disease (GERD).  This was further confirmed by a normal cardiological examination.  A subsequent July 2006 heart examination was normal, and the record noted his complaints of atypical chest pain had resolved.  

In July 2007, a VA heart examination noted no abnormalities.  A July 2008 record notes septal hypokinesis with an ejection fraction of 54 percent.  In August 2008, the Veteran complained of chest pain and said he had a prior abnormal stress test.  He described episodes of dull, substernal chest pain occurring immediately with exertion or many hours after strenuous activity.  He first noticed these episodes two years prior, and his last episode was that same day after walking back to his car in the parking lot.  He denied any associated shortness of breath, diaphoresis, nausea, vomiting, palpitations, or syncope with chest pain.

In September 2008, he had no palpitations and denied chest pain or dyspnea on exertion.  A cardiological examination showed regular rate and rhythm and stable angina.  The Veteran underwent a cardiac catheterization.  There was no history of prior congestive heart failure, myocardial infarction, coronary artery bypass graft, cardiac catheterization, valve surgery, cardiac transplant, or percutaneous coronary intervention.

In August 2009, the Veteran underwent a successful balloon angioplasty of an in-stent restenotic lesion in the mid LAD artery.  A separate note that day indicated the Veteran had no prior congestive heart failure, myocardial infarction, coronary artery bypass graft, cardiac catheterization, valve surgery, cardiac transplant, or percutaneous cardiac intervention.  Left ventricular ejection fraction (LVEF) was 54 percent.  Subsequent records that month noted he had initially complained of chest pain and shortness of breath more frequently.  He said he had no chest pain for three months after his stent placement in September 2008, but thereafter began experiencing sharp, substernal chest pain and shortness of breath lasting three to five minutes, relieved with rest.  He said that he could usually walk around 300 yards without chest pain but, at the time, was having shortness of breath simply performing activities of daily living.  The following month, he was diagnosed with CAD, but had no chest pain at rest or minimal exertion.  An intravascular ultrasound indicated stable angina.  A percutaneous coronary intervention was conducted for a chronic total occlusion of the right coronary artery.  In October 2009, the Veteran denied chest pain or shortness of breath, and a heart examination was normal.  An electrocardiogram (ECG) later that month was stable at rest and with exercise.  The Veteran's coronary artery disease was stable with no recurring symptoms.  A baseline exercise assessment showed an activity level of 4.5 METS.  

In May 2010, a private cardiologist (Dr. English) submitted a letter indicating the Veteran had multiple stents, three in September 2008, one in August 2009, and four in October 2009.  He also noted a history of one heart attack in the past with symptoms of chest pressure, tightening and tingling in the left shoulder, associated diaphoresis, and a semi-syncopal episode.  The examiner said the Veteran obviously has atherosclerotic heart disease, though examination showed a clear chest, regular heart rhythm (without murmurs), and a poorly felt point of maximum intensity (PMI) along the mid-clavicular line.  The Veteran noted an exercise test that year was unremarkable.  October 2010 VA cardiac rehabilitation records show that a pre-rehabilitation submaximal treadmill test (i.e., an exercise tolerance test) indicated an activity level of 4.5 METS (as reflected above), while post-rehabilitation tests showed 5.4 METS.  

In August 2012, the Veteran underwent a successful balloon angioplasty of an in-stent restenotic lesion in the mid-left anterior descending artery.  An October 2012 VA echocardiogram showed mild concentric left ventricular hypertrophy, normal wall motion, and LVEF of 54 percent.  

On December 2012 VA examination, the Veteran was diagnosed with CAD and unstable angina.  However, he had no history of congestive heart failure, myocardial infarction, heart valve conditions, infectious heart conditions, or pericardial adhesions.  He did have a history of intermittent cardiac arrhythmias occurring one to three times in the prior year.  There was no jugular-venous distention, lungs were clear, and peripheral pulses were normal.  There was no peripheral edema, and the Veteran had no scars associated with his heart surgeries.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  August 2012 EKGs showed sinus bradycardia, and a July 2012 stress test showed a METS level of 5.1, which was felt to be due solely to his heart condition.  

On April 2013 VA examination, the Veteran was diagnosed with coronary artery disease and stable angina.  He had no history of myocardial infarction or congestive heart failure, but did have a history of cardiac arrhythmia (specifically, sinus bradycardia secondary to Metoprolol that was intermittent).  He also had no history of heart valve conditions, infectious heart conditions, or pericardial adhesions.  He had undergone multiple percutaneous coronary interventions, but was never otherwise hospitalized for his heart conditions.  A physical examination showed no heart abnormalities, and there were no surgical scars found.  There was no evidence of cardiac hypertrophy or dilatation.  The examiner noted an August 2009 echocardiogram showed LVEF of 55 percent with normal wall motion and thickness, and a July 2012 stress test showed a METS level of 5.1.  At the time of examination, an interview-based METS test showed 5 to 7 METS resulted in dyspnea and angina.  Such level was consistent with activities such as walking one flight of stairs, golfing without a cart, mowing the lawn with a push mower, and heavy yard work.  However, the exercise stress test was felt to most accurately reflect his current cardiac functional level.  The METS level was due solely to his heart condition.  

In August 2013, the Veteran had an exercise tolerance test (ETT) performed that showed 7 METS before discontinuation due to dyspnea.  There was no chest pain or diagnostic ST changes at a low functional capacity.  In September 2013, the Veteran was hospitalized for non-cardiac chest pain and had a negative on-imaging ETT.  The provider noted that an echocardiogram in 2009 showed LVEF at 55 percent.  In June 2014, the Veteran denied chest pain but reported shortness of breath with walking or upon exertion.  

In July 2014, he said he felt his last VA examination did not accurately capture the severity of his coronary artery disease, indicating that his work capacity is severely limited and his stamina and endurance are very minimal.  He indicated that menial daily tasks are physically overwhelming.  At his October 2015 hearing, the Veteran testified that he has trouble doing anything, and that he had become totally exhausted just from going to the bathroom earlier.  

On January 2016 VA examination, the Veteran reported his condition was better but his chest pain continued, particularly on exertion.  He also reported shortness of breath.  The examiner noted no history of congestive heart failure, but that the Veteran had undergone multiple percutaneous coronary interventions.  The Veteran denied any other hospitalizations for his heart condition.  On physical examination, the Veteran's heart had regular rhythm with normal sounds, clear lungs, and no jugular-venous distension.  Peripheral pulses were normal and there was no sign of edema.  No surgical scars were noted, and there was no evidence of cardiac hypertrophy or dilatation based on an echocardiogram taken at the time.  The examiner noted a LVEF of 45 or 50 percent was observed on that echocardiogram, multiple regional wall motion abnormalities, and normal wall thickness.  An exercise stress test could not be performed because it was not required as part of his treatment plan, and was not without significant risk.  However, an interview-based METs test revealed 1-3 METs caused dyspnea and angina.  However, the Veteran's METs level was not felt to be due solely to his heart condition, and was contributed to by his age and general exercise endurance.  The examiner indicated that the METs level due solely to his CAD was 5-7 METs.

At the outset, the Board notes that there is no evidence that the Veteran has ever had congestive heart failure.  Thus, the only way to substantiate the instant claim is to either show that he is restricted to a workload of three METs or less (that results in dyspnea, fatigue, angina, dizziness, or syncope) or that LVEF is less than 30 percent.  

The preponderance of the evidence is against a finding of a METs level of 3 or less at any stage during the appeal due solely to his CAD.  The Board acknowledges that rehabilitation records include individual METs notations regarding specific exercises (i.e., that the Veteran could use a recumbent bicycle for 13 minutes at 2.5 METs, or walk on a treadmill for 16 minutes at 3.7 METs), but notes that these only measure how long the Veteran could exercise in different forms at a consistent level of activity, rather than his overall exercise tolerance (which is measured by the submaximal treadmill test noted later in the record).  It is also critical to note that subsequent records show his METs level improved significantly, falling between 5 and 7 METs in December 2012 and April 2013, and improving to 7 METs in August 2013.  Significantly, the most recent VA examination report in 2016 also shows a METs level of 5-7 when only CAD is considered.  The record itself notes (inasmuch as the referral diagnosis is "PTCA") that the Veteran was undergoing rehabilitation following his most recent percutaneous transluminal coronary angioplasty in September 2009.  Therefore, even assuming arguendo that the aforementioned low figures in the October 2010 rehabilitation record could be used to evaluate actual exercise tolerance, they are not reflective of a sustained decrease in overall functional capacity such as would warrant a higher staged rating for any period.  

The Board is similarly aware that the most recent January 2016 VA examination report indicates an overall METs level of 1-3, but notes that the examiner very clearly indicates this is not due solely to CAD (for which service connection is sought), and is also contributed to by age and exercise endurance.  The Board may only consider the portion of his METs level that is due solely to his CAD, which the examiner has indicated is 5 to 7 METs.  

As there is no basis for awarding a higher 100 percent rating based on METs levels, what must be shown to substantiate the present claim is that his LVEF is less than 30 percent.  Unfortunately, there is simply no evidence suggesting such severe left ventricular dysfunction.  All relevant clinical data indicates LVEFs around 50 percent; the lowest recorded LVEF (on January 2016 echocardiogram) is 45 percent.  Accordingly, there is no basis upon which a higher 100 percent rating may be granted for the Veteran's CAD; the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied. 

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's CAD manifests as limited exercise capacity with symptoms such as dyspnea and angina on exertion.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Notably, he has not alleged any symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

With respect to whether a claim of TDIU has been raised under Rice, at the outset, the Board notes that the Veteran was working until January 4, 2011.  In June 2012, the Veteran stated that his heart condition left him a different person than he once was, and that he had lost his job of 18 years because he was unable to perform properly.  In a July 2014 statement, he reported that his work capacity is severely limited due to his coronary artery disease.  He submitted a response from an employer, Bankston Ford South, which indicated he was last employed in January 2011, that he lost roughly two months of work in the year prior to termination due to disability, and that he was "involuntarily released."  A later correspondence from AutoNation Ford South (which appears to have succeeded Bankston Ford South), confirms the Veteran last worked in January 2011 as a sales associate and was terminated for "violation of policy."  In October 2012, the Veteran indicated that his PTSD, diabetes, and CAD all contribute to his unemployability.  

On December 2012 VA cardiological examination, the examiner found the Veteran's CAD restricted him to 5-7 METs, which is noted as consistent with activities such as walking one flight of stairs, golfing without a cart, using a push mower, and heavy yard working (i.e., digging), and opined that his CAD had no impact on his ability to work.  On April 2013 VA cardiological examination, the examiner again noted a METs level of 5-7, and felt CAD would limit the Veteran to a sedentary position.  The January 2016 VA examiner stated that the Veteran's CAD would limit the Veteran to walking no more than a mile and not lifting anything that weighed more than 30 pounds.  The examiner noted that sitting and standing would not be affected by his CAD.

At the October 2015 hearing, the Veteran testified that he last worked in January 2011 as an automobile salesman, which he had been doing for 24 years.  Prior to that, he had worked in an administrative position and as a merchandise manager for Montgomery Ward.  However, he did not believe he could continue to perform those types of jobs because he lacks the energy, becomes exhausted too easily simply walking across buildings, and his neuropathy causes him tremendous discomfort.  He indicated that he could not maintain the quota for car sales at his prior job because he would have to relax for two or three hours after working with a client due to exhaustion from his heart condition.  He also indicated that walking across the parking lot would cause his legs to hurt.  He also indicated that he was a loner and didn't like crowds, so performing a sales job was difficult.  He also indicated that he struggled with driving because his feet become "nervous" and shake.  The Veteran further indicated that even going to the bathroom could leave him totally exhausted.  When asked, the Veteran indicated that none of his heart doctors had advised him against working.  However, he indicated that his limitations are worse than they appear on the surface.  

Based on the above, the Board finds that a claim for TDIU based solely on the Veteran's CAD has not been raised by the record.  The medical evidence consistently states that the Veteran has significant residual functional capacity when considering his CAD alone (i.e., he can perform sedentary work and his CAD has not impact on his ability to sit and stand).  Further, when taken together, his statements are clear that he believes he is unemployable due to the combination of his service-connected disabilities and not his heart disability alone.  

Accordingly, the preponderance of the evidence is also against this claim, the benefit of the doubt rule does not apply, and the appeal in the matter must be denied.


ORDER

The appeal to reopen a claim of service connection for hypertension is granted.

The appeal seeking a higher rating for CAD is denied.


REMAND

Regarding the reopened claim of service connection for hypertension, the Board notes that the Veteran has been afforded VA examinations evaluating this disability in April 2007, December 2012, and April 2013.  However, together, the reports of those examinations fail to address whether the Veteran's current hypertension is related to herbicide exposure (which is presumed given the Veteran's service in Vietnam).  Furthermore, they also only address whether his hypertension is secondary to his service-connected diabetes and CAD.  However, the Veteran has alleged a new secondary theory of entitlement based on his service-connected PTSD, which no examination in the record considers.  Accordingly, a new examination is needed in order to fully address the relevant medical questions in this case.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of VA treatment the Veteran has received for hypertension.

2. Then, arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine as to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is related to herbicide exposure during service?  For purposes of this examination, such exposure should be presumed.

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is caused by his service-connected PTSD?

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is aggravated by his service-connected PTSD?

The examiner must include a complete rationale for all opinions provided.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


